DETAILED ACTION
This office action is in response to the application filed on 09 July 2020. Claims 1-5 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 09 July 2020 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 3-5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, Claims 3-5 have not been further treated on the merits.
Examiner respectfully requests verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannuksela et al., US Patent Application Publication No.: 2020/0288171 A1, hereby Hannuksela (please note the foreign priority application: FI20175640, filed 03 July 2017).
Regarding Claim 1, Hannuksela discloses a method of signaling information associated with an omnidirectional video (Figs. 1a-1b, 2a, 7a-7b, and 8a-8b), the method comprising:
“signaling a track group identifier, wherein signaling a track group identifier includes signaling a value indicating whether each sub-picture track corresponding to the track group identifier includes content for one of: a left view only; a right view only; or a left view and right view (Figs. 7a-7b, and paragraphs [0300]-[0304], disclosing visual tracks that have the same value of track_group_id (i.e., signaled/parsed syntax element) within TrackGroupTypeBox with track_group_type equal to `spco`, in which the visual tracks mapped to this grouping collectively represent visual content that can be presented; further disclosing a monoscopic-area track comprises a coded sub-picture sequence for a monoscopic area, a left-view track comprises a coded sub-picture sequence for stereoscopic area of the left view, and a right-view track comprises a coded sub-picture sequence for stereoscopic area of the right view; a sub-picture composition track group is formed from the monoscopic-area track, a left-view track, and a right-view track; the monoscopic-area track contains two TrackGroupTypeBoxes with track_group_type equal to `spco` and with the same value of track_group_id (i.e., signaled/parsed syntax element); one of these boxes maps the monoscopic-area track onto the left-view constituent picture within the composition picture, and the other box maps the monoscopic-area track onto the right-view constituent picture within the composition picture (i.e., identifying content for left and right views); Figs. 1a-1b, disclosing an omnidirectional camera that can capture 360-degree video; Figs. 2a and 8a-8b, and paragraph [0306], disclosing the structural features and processes for both encoding and decoding of 360-degree video using omnidirectional media format and signaling/parsing syntax elements, including track_group_id).”
Regarding Claim 2, Hannuksela discloses each and every feature of Claim 1, as recited above, and examiner further notes that Claim 2 merely recites the receiving side, which is also disclosed in the same cited portions above. Therefore, the rationale that was utilized in Claim 1 applies equally as well to Claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose utilizing a track group identifier. For example, the following references show similar features in the claims, although not relied upon: Maze (US 2020/0244942 A1), paragraphs [0082], [0092], [0097], [0122]; Lee (US 2019/0373245 A1), paragraphs [0379] and [0664]; Hwang (US 2018/0213216 A1), Figs. 19-20, and paragraphs [0350]-[0351].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482